20-12094-mew   Doc 12-9   Filed 09/11/20 Entered 09/11/20 15:52:21   Exhibit 9
                                   Pg 1 of 7




                     EXHIBIT 9
FILED: MONROE COUNTY CLERK 08/26/2020 05:01 PM                                                  INDEX NO. E2020003156
NYSCEF DOC. 20-12094-mew
            NO. 102                 Doc 12-9    Filed 09/11/20 Entered 09/11/20 15:52:21
                                                                                   RECEIVEDExhibit
                                                                                            NYSCEF:9 08/26/2020
                                                         Pg 2 of 7
              MONROE COUNTY CLERK’S OFFICE                           THIS IS NOT A BILL. THIS IS YOUR RECEIPT.


                                                              Receipt # 2473362

                                                              Book    Page   CIVIL

   Return To:                                                 No. Pages: 6
   AARON H. MARKS
   601 Lexington Avenue                                       Instrument: EXHIBIT(S)
   NEW YORK, NY 10022
                                                              Control #:         202008261336
                                                              Index #:           E2020003156

                                                              Date: 08/26/2020

    Posadas de Puerto Rico Associates, L.L.C.                 Time: 5:02:26 PM




    Condado Plaza Acquisition, LLC
    Condado Plaza Acquisition Lagoon, LLC
    Condado Acquisition Plaza Ocean, LLC




   Total Fees Paid:                                   $0.00

                                                              Employee:




   State of New York

   MONROE COUNTY CLERK’S OFFICE
   WARNING – THIS SHEET CONSTITUTES THE CLERKS
   ENDORSEMENT, REQUIRED BY SECTION 317-a(5) &
   SECTION 319 OF THE REAL PROPERTY LAW OF THE
   STATE OF NEW YORK. DO NOT DETACH OR REMOVE.

                          JAMIE ROMEO

                      MONROE COUNTY CLERK
 202008261336                                                                    Index #
                                                                               INDEX     : E2020003156
                                                                                       NO.   E2020003156
FILED:     MONROE COUNTY CLERK 08/26/2020 05:01 PM
NYSCEF DOC. 20-12094-mew
            NO. 102        Doc 12-9   Filed 09/11/20 Entered 09/11/20 15:52:21
                                                                         RECEIVEDExhibit
                                                                                  NYSCEF:9 08/26/2020
                                               Pg 3 of 7




                                 EXHIBIT C
 202008261336                                                                                IndexNO.
                                                                                           INDEX  #: E2020003156
                                                                                                       E2020003156
FILED:     MONROE COUNTY CLERK 08/26/2020 05:01 PM
NYSCEF DOC. 20-12094-mew
            NO. 102            Doc 12-9    Filed 09/11/20 Entered 09/11/20 15:52:21
                                                                              RECEIVEDExhibit
                                                                                       NYSCEF:9 08/26/2020
                                                    Pg 4 of 7




    WHO Director-General's
    opening remarks at the media
    briefing on COVID-19 - 11
    March 2020
    11 March 2020


    Good afternoon.

    In the past two weeks, the number of cases of COVID-19 outside China has increased 13-fold, and
    the number of affected countries has tripled.

    There are now more than 118,000 cases in 114 countries, and 4,291 people have lost their lives.

    Thousands more are fighting for their lives in hospitals.

    In the days and weeks ahead, we expect to see the number of cases, the number of deaths, and the
    number of affected countries climb even higher.

    WHO has been assessing this outbreak around the clock and we are deeply concerned both by the
    alarming levels of spread and severity, and by the alarming levels of inaction.

    We have therefore made the assessment that COVID-19 can be characterized as a pandemic.

    Pandemic is not a word to use lightly or carelessly. It is a word that, if misused, can cause
    unreasonable fear, or unjustified acceptance that the fight is over, leading to unnecessary suffering
    and death.

    Describing the situation as a pandemic does not change WHO’s assessment of the threat posed by



  https://www.who.int/dg/speeches/detail/who-director-general-s-opening-remarks-at-the-media-briefing-on-covid...
 202008261336                                                                                IndexNO.
                                                                                           INDEX  #: E2020003156
                                                                                                       E2020003156
FILED:     MONROE COUNTY CLERK 08/26/2020 05:01 PM
NYSCEF DOC. 20-12094-mew
            NO. 102            Doc 12-9    Filed 09/11/20 Entered 09/11/20 15:52:21
                                                                              RECEIVEDExhibit
                                                                                       NYSCEF:9 08/26/2020
                                                    Pg 5 of 7

    this virus. It doesn’t change what WHO is doing, and it doesn’t change what countries should do.

    We have never before seen a pandemic sparked by a coronavirus. This is the first pandemic caused
    by a coronavirus.

    And we have never before seen a pandemic that can be controlled, at the same time.

    WHO has been in full response mode since we were notified of the first cases.

    And we have called every day for countries to take urgent and aggressive action.

    We have rung the alarm bell loud and clear.

    ===

    As I said on Monday, just looking at the number of cases and the number of countries affected does
    not tell the full story.

    Of the 118,000 cases reported globally in 114 countries, more than 90 percent of cases are in just
    four countries, and two of those – China and the Republic of Korea - have significantly declining
    epidemics.

    81 countries have not reported any cases, and 57 countries have reported 10 cases or less.

    We cannot say this loudly enough, or clearly enough, or often enough: all countries can still change
    the course of this pandemic.

    If countries detect, test, treat, isolate, trace, and mobilize their people in the response, those with a
    handful of cases can prevent those cases becoming clusters, and those clusters becoming
    community transmission.

    Even those countries with community transmission or large clusters can turn the tide on this virus.

    Several countries have demonstrated that this virus can be suppressed and controlled.

    The challenge for many countries who are now dealing with large clusters or community
    transmission is not whether they can do the same – it’s whether they will.

    Some countries are struggling with a lack of capacity.

    Some countries are struggling with a lack of resources.

    Some countries are struggling with a lack of resolve.




  https://www.who.int/dg/speeches/detail/who-director-general-s-opening-remarks-at-the-media-briefing-on-covid...
 202008261336                                                                                  IndexNO.
                                                                                             INDEX  #: E2020003156
                                                                                                         E2020003156
FILED:     MONROE COUNTY CLERK 08/26/2020 05:01 PM
NYSCEF DOC. 20-12094-mew
            NO. 102            Doc 12-9     Filed 09/11/20 Entered 09/11/20 15:52:21
                                                                               RECEIVEDExhibit
                                                                                        NYSCEF:9 08/26/2020
                                                     Pg 6 of 7

    We are grateful for the measures being taken in Iran, Italy and the Republic of Korea to slow the
    virus and control their epidemics.

    We know that these measures are taking a heavy toll on societies and economies, just as they did in
    China.

    All countries must strike a fine balance between protecting health, minimizing economic and social
    disruption, and respecting human rights.

    WHO’s mandate is public health. But we’re working with many partners across all sectors to mitigate
    the social and economic consequences of this pandemic.

    This is not just a public health crisis, it is a crisis that will touch every sector – so every sector and
    every individual must be involved in the fight.

    I have said from the beginning that countries must take a whole-of-government, whole-of-society
    approach, built around a comprehensive strategy to prevent infections, save lives and minimize
    impact.

    Let me summarize it in four key areas.

    First, prepare and be ready.

    Second, detect, protect and treat.

    Third, reduce transmission.

    Fourth, innovate and learn.

    I remind all countries that we are calling on you to activate and scale up your emergency response
    mechanisms;

    Communicate with your people about the risks and how they can protect themselves – this is
    everybody’s business;

    Find, isolate, test and treat every case and trace every contact;

    Ready your hospitals;

    Protect and train your health workers.

    And let’s all look out for each other, because we need each other.




  https://www.who.int/dg/speeches/detail/who-director-general-s-opening-remarks-at-the-media-briefing-on-covid...
 202008261336                                                                                IndexNO.
                                                                                           INDEX  #: E2020003156
                                                                                                       E2020003156
FILED:     MONROE COUNTY CLERK 08/26/2020 05:01 PM
NYSCEF DOC. 20-12094-mew
            NO. 102            Doc 12-9    Filed 09/11/20 Entered 09/11/20 15:52:21
                                                                              RECEIVEDExhibit
                                                                                       NYSCEF:9 08/26/2020
                                                    Pg 7 of 7

    ===

    There’s been so much attention on one word.

    Let me give you some other words that matter much more, and that are much more actionable.

    Prevention.

    Preparedness.

    Public health.

    Political leadership.

    And most of all, people.

    We’re in this together, to do the right things with calm and protect the citizens of the world. It’s
    doable.

    I thank you.


      Subscribe to the WHO newsletter →




  https://www.who.int/dg/speeches/detail/who-director-general-s-opening-remarks-at-the-media-briefing-on-covid...
